SIBLEY, Circuit Judge.
The fire policy involved in this case covered the same stock of merchandise as that involved in Pruitt v. Hardware Dealers Mutual Fire Ins. Co., 5 Cir., 112 F.2d 140, this day decided. The cases are substantially alike, except that in this case the judge at the conclusion of the evidence directed a verdict for the defendant. For the reasons stated in the opinion in the above cited case the judgment is reversed and the case remanded for further consistent proceedings.
Reversed.